The plaintiff in error was convicted in the county court of Blaine county of a violation of the prohibition law, and on May 29th, 1910, was sentenced to serve a term of thirty days in the county jail, and to pay a fine of one hundred dollars. No brief has been filed, and no appearance made on behalf of the defendant in error in this court at the time the cause was assigned for oral argument and final submission. The Attorney General has filed his motion to dismiss for failure to prosecute the appeal, under rule 4. We have examined the pleadings, instructions of the court, and exceptions taken thereto, and the judgment and sentence, and we have discovered no error which will warrant a reversal of the judgment. The judgment is therefore affirmed, and the cause remanded to the county court of Blaine county with direction to enforce its judgment therein.